LAND, J.
Plaintiff enjoined the seizure and sale of his residence in the city of Monroe under a recorded judgment for $132.22, with interest and costs, in favor of the Sugar Bros. Company, Limited, on the ground of homestead exemption.
The judge a quo rendered judgment dissolving the injunction with damages, and ordering the sheriff to proceed with the sale, reserving to the plaintiff the right to demand in a proper proceeding the sum of $2,000 out of the proceeds of the sale of the property.
Plaintiff appealed, and the appellee has filed a motion to dismiss, and also an answer praying that the judgment be amended by increasing the allowance for damages.
The motion to dismiss is without merit, as this court has appellate jurisdiction of all suits “involving homestead exemptions.” Const 1898, art. 85.
The answer to the appeal was not filed “three days before that fixed for the argument,” and therefore cannot be considered. Code Prac. art. 890.
The plaintiff and appellant has no good reason to complain of the judgment. He testified that he'would not take less than $4,000-for his homestead. Where the homestead exceeds $2,000 in value, it may be sold under legal process; the beneficiary being entitled to that amount in case the sale realizes more than that sum. Const. 1898, art. 244. There-is no warrant for deducting the amount of a vendor’s lien in fixing the value of the-homestead.
Judgment affirmed.